Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                December 29, 2015

The Court of Appeals hereby passes the following order:

A16E0020. CARROLL v. DAVIS.

      Upon consideration of Appellant’s motion for extension of time in which to file
an application for discretionary appeal in the above-referenced case, it is hereby
ordered that an extension be GRANTED. Appellant’s discretionary application is
now due on or before January 11, 2016.

                                      Court of Appeals of the State of Georgia
                                                                           12/29/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.